DETAILED ACTION
Claims 1-15 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because the abstract is currently written as an exact repetition of the independent claim in bulleted form. The abstract should be in narrative form and limited to a singular paragraph. See MPEP 6.08.01(c ). Correction is required.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is the device for reading in claims 1 and 15. Examiner notes the claims  have numerous other explicit means for limitations which are also being interpreted under 35 U.S.C. 112(f).  
The corresponding structures within the disclosure are as follows: 
device for reading as disclosed on page 4 
the means for processing as disclosed on page 4 
the means for reading on page 4
the means for obtaining on page 5 
the means for segmentation on page 5 
the means for merging on page 5
means for creating structural data on page 7 
means for simultaneous visualization  on pae 8 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
I. 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b). Independent claims 1 and 15 contain limitations interpreted under 35 U.S.C. 112(f), discussed above. The claim limitations discussed above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure provides algorithmic support for the limitations but fails to disclose a specifically programmed computer to perform the function. The specification discloses a “storage media” (page 4 lines 13-14) which may be used for the device for reading 3D data and discloses the means for processing the 3D image data may be “a suitably programmed processing unit and/or in hardware and/or a mixture of hardware and software” (page 4 lines 21-22).  These disclosures fail to provide the specific structure necessary to perform the claimed functions. 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-11 fail to remedy the indefiniteness of the independent claim 1 and are therefore also rejected. 
	Claims 12, 13, and 14 are independent method claims which require the use of claim 1. As the claims incorporate the system of claim 1 by reference and therefore inherit the indefiniteness of claim 1. 

II. 35 U.S.C. 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As discussed above, independent claims 1 and 15 invoke interpretations under 35 U.S.C. 112(f), however, the specification fails to disclose the specific structure required to perform the functions of the claims. See above discussion with regards to 35 U.S.C. 112(b). As the specification fails to disclose the structure for claims interpreted under 35 U.S.C. 112(f), the claims fail to comply with the written description requirement. 
	Claims 2-11 fail to remedy the lack of written description of the independent claim 1 and are therefore also rejected. 
	Claims 12, 13, and 14 are independent method claims which require the use of claim 1. As the claims incorporate the system of claim 1 by reference and therefore inherit the lack of written description of claim 1. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because scope of the claims encompass software per se. 
As discussed above, claims 1 and 15 invoke interpretations under 35 U.S.C. 112(f) but the specification fails to disclose any specific structure to perform the recited functions. Applicant discloses on page 4 of the specification a means may be accomplished via “a suitably programmed processing unit and/or in hardware and/or a mixture of hardware and software” (page 4 lines 21-22).  Under this interpretation, the broadest reasonable interpretation of the claims is a software only embodiment, therefore the claims are directed to non-statutory subject matter. 
Dependent claims 2-11 fail to remedy the interpretation of independent claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 6-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinnon (US 2014/0244220). 
Regarding claim 1, McKinnon teaches: 
A surgical planning system for the reconstruction of missing or damaged bone parts, comprising 
a device for reading in of 3D image data regarding at least one osseous donor area, (McKinnon [0054-55] creation of a three-dimensional anatomic model of the patient’s anatomy, may be created by segmenting imaging data such as MRI, CT, anatomical model is three-dimensional)
 means for processing the 3D image data into structured data, so that osseous portions are distinguished from soft tissues and/or vascular systems, (McKinnon [0054] creation of a three-dimensional anatomic model of the patient’s anatomy, may be created by segmenting imaging data such as MRI, CT. Segmenting may identify bony surfaces (osseous tissue), surrounding soft tissue, cartilage and bon-cartilage interfaces))
 means for reading in of 3D target data regarding a missing or damaged bone part, (McKinnon [0061] detection of abnormal morphology, may include osteophytes or areas of bone loss. See also [0063] begin with a preliminary size implant for use on the resected surface)
means for obtaining one or more 3D target curves in relation to the 3D target data and/or the 3D data of the donor area, (McKinnon [0068] the generation of random point sets on the peripheries of the anatomic and implant models, control points of cross sectional splines could be used with the number and location of points being related to the amount of curvature in the line) 
(McKinnon [0054] creation of a three-dimensional anatomic model of the patient’s anatomy, may be created by segmenting imaging data such as MRI, CT. Segmenting may identify bony surfaces (osseous tissue))
 means for merging the segments into a reconstruction, wherein the segmentation of the osseous portions adapts 3D target curves to 3D surfaces of the 3D target data.  (McKinnon [0069] minimum distances are calculated between the point sets of the implant and the anatomic models (curves generated in [0068]). [0071] determining the optimal position of the implant, [0073-76] determination of the optimal size of the implant and finally [0077-78] the acceptance of the optimal implant and verify a pre-operative plan with the implant)

Regarding claim 2, McKinnon teaches: 
The surgical planning system according to claim 1, wherein the segmentation comprises adjustable minimum sizes for the segments.  (McKinnon [0056] at least one resection is planned)

Regarding claim 3, McKinnon teaches: 
The surgical planning system according to claim 1 wherein the segmentation comprises adjustable maximum sizes for the segments.  (McKinnon [0056] resection is truncated so as to not include the entire resection surface)




The surgical planning system according to claim 1, wherein the system furthermore comprises means of creating structural data for a surgical template for use in a subsequent surgery.  (McKinnon, [0078] if the CAD model is approved may be sent for production of instruments or implants for the procedure)

Regarding claim 6, McKinnon teaches: 
The surgical planning system according to claim 1, wherein the segmentation and planning take soft tissues and/or vascular systems into consideration.  (McKinnon [0054] creation of a three-dimensional anatomic model of the patient’s anatomy, may be created by segmenting imaging data such as MRI, CT. Segmenting may identify bony surfaces (osseous tissue), surrounding soft tissue, cartilage and bon-cartilage interfaces))

Regarding claim 7, McKinnon teaches: 
The surgical planning system according to claim 1, wherein a number of proposals are created for a segmentation by means of easily variable boundary conditions, and one, several, or all of the proposals are visualized for a selection. (McKinnon [0077-78] verification of the implant, the optimized implant is presented to surgeon/engineer for verification (visualization) and  the acceptance of the optimal implant and verify a pre-operative plan with the implant)





The surgical planning system according to claim 1, wherein means are furthermore provided for the simultaneous visualization of the 3D target data and the reconstruction produced by segmentation.  (McKinnon [0077-78] verification of the implant, the optimized implant is presented to surgeon/engineer for verification (visualization) and  the acceptance of the optimal implant and verify a pre-operative plan with the implant)

Regarding claim 9, McKinnon teaches: 
The surgical planning system according to claim 1, wherein the 3D image data is data from computer tomography and/or MRT, MRT-angio and/or PET/CT, SPECT/CT, CT-angio, digital volume tomography, and 3D sonography.  (McKinnon [0054-55] creation of a three-dimensional anatomic model of the patient’s anatomy, may be created by segmenting imaging data such as MRI, CT, anatomical model is three-dimensional)

Regarding claim 10, McKinnon teaches: 
The surgical planning system according to claim 1, wherein the 3D target data comprises copying and/or mirroring and/or relative repositioning of corresponding missing or damaged bone parts of the same patient or is generated from an anthropometric geometry database.  (McKinnon [0069] minimum distances are calculated between the point sets of the implant and the anatomic models (curves generated in [0068]). [0071] determining the optimal position of the implant, [0073-76] determination of the optimal size of the implant and finally [0077-78] the acceptance of the optimal implant and verify a pre-operative plan with the implant)

The use of a system according to claim 1, (See claim 1 discussion above) wherein the missing or damaged bone parts are parts of either a 4mandibula, a maxilla, a zygoma, a cranium, a hand bone, a foot bone, a tibia, a humerus, a femur, a radius or an ulna.  (McKinnon [0036] knee prosthesis with components relating to the femur and tibia)

Regarding claim 13, McKinnon teaches: 
The use of a system according to claim 1, (See claim 1 discussion above)  wherein the osseous donor area is an iliac crest and/or a scapula and/or a fibula and/or a radius and/or a femur and/or a rib and/or a cranium and/or a tabula externa.  (McKinnon [0036] knee prosthesis with components relating to the femur and tibia )

Regarding claim 14, McKinnon teaches: 
The use a system according to claim 1, (See claim 1 discussion above) wherein the missing or damaged bone parts are parts of either a mandibula, a maxilla, a zygoma, a cranium, a hand bone, a foot bone, a tibia, a humerus, a femur, a radius or an ulna, and wherein the osseous donor area is an iliac crest and/or a scapula and/or a fibula and/or a radius and/or a femur and/or a rib and/or a cranium and/or a tabula externa.  (McKinnon [0036] knee prosthesis with components relating to the femur and tibia)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over McKinnon as applied to claim 1 above, and further in view of Weibe (US 2015/0223900). 
Regarding claim 5, McKinnon fails to teach: 

Weibe teaches: 
he surgical planning system according to claim 1, wherein the structural data for a surgical template is structural data for a 3D printer.  (Weibe [0053]  the I/O devices may include a 3D printer which prints metal parts from a CAD file)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the 3D printer of Weibe for the generic implant production as taught by McKinnon. McKinnon discloses the creation of a 3D CAD model which is then sent to production but is silent regarding the exact method of production the CAD model is used in. See McKinnon [0078]. The inventions lie in the same field of endeavor of customized bone implants. The rationale for the substitution is the simple substitution of one well known method of implant production for another yielding the predictable result of a customized patient implant. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McKinnon as applied to claim 1 above, and further in view of Krause (US 2004/0068187). 
Regarding claim 11, McKinnon teaches: 
and/or real-time navigated surgery.  (McKinnon, [0078] if the CAD model is approved may be sent for production of instruments or implants for the procedure)
McKinnon fails to specifically disclose robotic surgery, Krause discloses: 
The surgical planning system according to claim 1, wherein data is provided for a robot-assisted surgery (Krause [0139] after the surgical plan is reviewed a computer aided surgery may be performed)  
See McKinnon [0078]. The inventions lie in the same field of endeavor of customized bone implants. The rationale for the substitution is the simple substitution of one well known method of implant production for another yielding the predictable result of a surgery executed according to a CAD plan. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McKinnon (US 2014/0244220), Weibe (US 2015/0223900) and Krause (US 2004/0068187). 
Regarding claim 15, McKinnon teaches: 
A surgical planning system for the reconstruction of missing or damaged bone parts, 
comprising a device for reading in of 3D image data regarding at least one osseous donor area, (McKinnon [0054-55] creation of a three-dimensional anatomic model of the patient’s anatomy, may be created by segmenting imaging data such as MRI, CT, anatomical model is three-dimensional)
 means for processing the 3D image data into structured data, so that osseous portions are distinguished from soft tissues and/or vascular systems, (McKinnon [0054] creation of a three-dimensional anatomic model of the patient’s anatomy, may be created by segmenting imaging data such as MRI, CT. Segmenting may identify bony surfaces (osseous tissue), surrounding soft tissue, cartilage and bon-cartilage interfaces))
means for reading in of 3D target data regarding a missing or damaged bone part, (McKinnon [0061] detection of abnormal morphology, may include osteophytes or areas of bone loss. See also [0063] begin with a preliminary size implant for use on the resected surface)
 (McKinnon [0068] the generation of random point sets on the peripheries of the anatomic and implant models, control points of cross sectional splines could be used with the number and location of points being related to the amount of curvature in the line)
 means for segmentation of the osseous portions of the osseous donor area, (McKinnon [0054] creation of a three-dimensional anatomic model of the patient’s anatomy, may be created by segmenting imaging data such as MRI, CT. Segmenting may identify bony surfaces (osseous tissue))
means for merging the segments into a reconstruction, wherein the segmentation of the osseous portions adapts 3D target curves to 3D surfaces of the 3D target data, (McKinnon [0069] minimum distances are calculated between the point sets of the implant and the anatomic models (curves generated in [0068]). [0071] determining the optimal position of the implant, [0073-76] determination of the optimal size of the implant and finally [0077-78] the acceptance of the optimal implant and verify a pre-operative plan with the implant)

means for creating structural data for a surgical template for use in a subsequent surgery, (McKinnon, [0078] if the CAD model is approved may be sent for production of instruments or implants for the procedure) 
5means for simultaneous visualization of the 3D target data and the reconstruction produced by segmentation, (McKinnon [0077-78] verification of the implant, the optimized implant is presented to surgeon/engineer for verification (visualization) and  the acceptance of the optimal implant and verify a pre-operative plan with the implant)
(McKinnon [0056] at least one resection is planned) 
wherein the segmentation comprises adjustable maximum sizes for the segments, (McKinnon [0056] resection is truncated so as to not include the entire resection surface)
wherein the segmentation and planning take soft tissues and/or vascular systems into consideration, (McKinnon [0054] creation of a three-dimensional anatomic model of the patient’s anatomy, may be created by segmenting imaging data such as MRI, CT. Segmenting may identify bony surfaces (osseous tissue), surrounding soft tissue, cartilage and bon-cartilage interfaces))
wherein a number of proposals are created for a segmentation by means of easily variable boundary conditions, and one, several, or all of the proposals are visualized for a selection, (McKinnon [0077-78] verification of the implant, the optimized implant is presented to surgeon/engineer for verification (visualization) and  the acceptance of the optimal implant and verify a pre-operative plan with the implant)
 wherein the 3D image data is data from computer tomography and/or MRT, MRT-angio and/or PET/CT, SPECT/CT, CT-angio, digital volume tomography, and 3D sonography, (McKinnon [0054-55] creation of a three-dimensional anatomic model of the patient’s anatomy, may be created by segmenting imaging data such as MRI, CT, anatomical model is three-dimensional)
 wherein the 3D target data comprises copying and/or mirroring and/or relative repositioning of corresponding missing or damaged bone parts of the same patient or is generated from an anthropometric geometry database, (McKinnon [0069] minimum distances are calculated between the point sets of the implant and the anatomic models (curves generated in [0068]). [0071] determining the optimal position of the implant, [0073-76] determination of the optimal size of the implant and finally [0077-78] the acceptance of the optimal implant and verify a pre-operative plan with the implant)
wherein the missing or damaged bone parts are parts of either a mandibula, a maxilla, a zygoma, a cranium, a hand bone, a foot bone, a tibia, a humerus, a femur, a radius or an ulna, and wherein the osseous donor area is an iliac crest and/or a scapula and/or a fibula and/or a radius and/or a femur and/or a rib and/or a cranium and/or a tabula externa. (McKinnon [0036] knee prosthesis with components relating to the femur and tibia)
and/or real-time navigated surgery, (McKinnon, [0078] if the CAD model is approved may be sent for production of instruments or implants for the procedure)
McKinnon fails to teach: 
wherein the structural data for a surgical template is structural data for a 3D printer, 
Weibe teaches: 
wherein the structural data for a surgical template is structural data for a 3D printer, (Weibe [0053]  the I/O devices may include a 3D printer which prints metal parts from a CAD file)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the 3D printer of Weibe for the generic implant production as taught by McKinnon. McKinnon discloses the creation of a 3D CAD model which is then sent to production but is silent regarding the exact method of production the CAD model is used in. See McKinnon [0078]. The inventions lie in the same field of endeavor of customized bone implants. The rationale for the substitution is the simple substitution of one well known method of implant production for another yielding the predictable result of a customized patient implant.

wherein data is provided for a robot-assisted surgery 
Krause teaches: 
wherein data is provided for a robot-assisted surgery (Krause [0139] after the surgical plan is reviewed a computer aided surgery may be performed)  
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the robotic surgery of Krause  for the generic surgery as taught by McKinnon and Weibe . McKinnon discloses a surgery based on the generated CAD model. See McKinnon [0078]. The inventions lie in the same field of endeavor of customized bone implants. The rationale for the substitution is the simple substitution of one well known method of implant production for another yielding the predictable result of a surgery executed according to a CAD plan. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/Examiner, Art Unit 2666